[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM OF DECISION
On September 7, 1994, after completion of trial, this court entered judgment dissolving the marriage of the parties and issued orders in reference to various financial matters. The court reserved jurisdiction, pursuant to the stipulation of the parties, over two issues. They involved the plaintiff's requests for attorney's fees and for a finding of arrearages due on the pendente lite order involving alimony and child support.
A hearing was held on the two remaining issues on September 26, 1994. After a consideration of the evidence presented and the applicable statutes, the court orders the following:
(1) The defendant shall contribute towards the plaintiff's counsel fees the sum of ten thousand ($10,000) dollars. This shall be paid by November 1, 1994. A denial of counsel fees in toto would undermine the other financial awards set out in the previous orders.
(2) Pursuant to the stipulation of the parties, the court finds the arrearage due on the alimony and child support pendente lite orders to be six thousand forty ($6,040) dollars as of September 2, 1994. This amount shall be paid by November 1, 1994.
Orders may be entered accordingly.
NOVACK, J.